Citation Nr: 0713887	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a left arm condition.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran submitted his claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
February 2003.  He has alleged that his left arm was damaged 
as a result of a surgical procedure performed by VA in August 
2001.  An August 2001 hospitalization record indicates that 
the veteran underwent a left ulnar nerve release with 
submuscular transportation.  In July 2006, the veteran's 
representative alleged that the VA surgery resulted in the 
complete loss of use of the left arm and hand.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151; see 
also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

The Board notes that a VA examination was conducted in May 
2004.  The pertinent diagnoses were history of ulnar nerve 
neuropathy status post surgery with some mild sensory deficit 
which was present prior to surgery and tremor most likely 
from intrinsic brain pathology.  The examiner found no 
evidence to suggest a link between the current tremor with 
the ulnar nerve surgery.  The Board notes, however, that 
other symptomatology including a clawed hand and weakness has 
been attributed to the VA surgery.  In October 2004, a 
private physician noted that the veteran complained of 
intermittent left hand shaking movement which developed since 
surgery in August 1991.  The physician's impression was that 
the veteran had choreoathetosia with left arm shaking post-
operatively.  The examiner found that the left side tremor 
was most likely due to weakness from the surgery and the 
veteran's generalized involuntary movements were due to a 
neurodegenerative process but MRI results should be reviewed.  
An August 2005 VA clinical record indicates that physical 
examination revealed profound weakness in the proximal as 
well as distal phalangeal flexors, distal interphalangeal and 
proximal interphalangeal muscles.  It was also noted that the 
veteran has loss of strength in forearm muscles including 
both median, ulnar and anterior interosseous nerve innervated 
muscles.  Furthermore, the undersigned observed at the time 
of the July 2006 travel Board hearing that the veteran 
clearly had significant disability of the left hand which was 
separate from the generalized essential tremor.  

The Board notes that there is no medical opinion of record 
pertaining to the question of whether the veteran currently 
has additional disability, separate and apart from hand 
tremors, which was caused by VA surgery in August 1991 and 
whether the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  Medical evidence that addresses 
these missing elements is essential in making an informed 
decision in this case.  

Accordingly, an addendum opinion must be requested from the 
examiner who performed the May 2004 VA examination that 
addresses all the symptomatology claimed to be due to the VA 
surgery in August 1991.  If such opinion cannot be obtained, 
the veteran should be afforded a new VA examination to 
address these questions.   

As the claim is being returned for a VA examination, the 
Board finds that the RO should also obtain the most recent 
treatment records pertinent to the disability on appeal.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board need not 
consider the question of VCAA compliance in the case 
presently before the Board since there is no detriment to the 
veteran in light of the remand directed by this decision.  
Any VCAA deficiencies will be addressed by the RO while the 
issue on appeal is back before it as a result of this remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any outstanding VA 
treatment records that have not already 
been associated with the claims file.  

2.  The claims file should be returned to 
the examiner who conducted the May 2004 
VA examination, and request that he 
indicate whether the veteran currently 
experiences any additional disability to 
include a clawed hand, weakness and/or 
loss of use of the left upper extremity 
as a result of the surgical procedure, 
performed by VA in August 1991, which was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA in rendering the treatment.  In 
addressing this question, the examiner 
should opine whether VA failed to 
exercise the degree of care that would be 
expected of reasonable health care 
providers in rendering the treatment, or, 
that the treatment was rendered without 
the veteran's consent.  In determining 
events not reasonably foreseeable, the 
examiner should discuss whether or not 
any currently existing additional 
disability found on examination is 
considered by a reasonable health care 
provider to be an ordinary risk of the 
care rendered by VA in 1991.  If such 
risk was known, the examiner should 
discuss whether it is the type of risk 
that a reasonable health care provider 
would have disclosed to the veteran.  The 
veteran may be recalled for examination, 
if deemed warranted.

If the examiner who conducted the May 
2004 VA examination is not available, 
then the RO should schedule the veteran 
for an appropriate VA examination to 
obtain the opinions requested above.  

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein and the examiner must 
annotate the examination report to 
indicate that such review had been 
conducted.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

